 4In the MatterofLEVITONMANUFACTURINGCOMPANY, INC.andINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL 3(A. F. OF L.)Case No. R-0082SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESNovember 19, 1940On October 10, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.'The Direction of Election provided that anelection by secret ballot be conducted within thirty (30) days fromthe.date thereof among certain designated classes of employees, includ-ing certain named working foremen of Leviton Manufacturing Com-pany, Inc., herein called the Company, in the appropriate unit setforth therein, to determine whether or not they desired to be repre-sented for collective bargaining purposes by International Brother-hood of ElectricalWorkers, Local 3, A.. F., L., herein called theI.B. E. W.2On ,October 11, 1940, Stationary Local Union No. 30, InternationalUnion of Operating Engineers, affiliated with the American Federa-tion of Labor, herein called the Engineers, filed a petition with theRegional Director alleging that a question affecting commerce had/arisen concerning the representation of employees of the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.The petition further alleged thatthe operating engineers employed by the Company constituted a unitappropriate for the purpose of collective bargaining.On October 9, 1940, the I. B. E. W. filed with the Regional-Directora "Motion to Amend Petition" wherein the I. B. E. W., being advisedof the Engineers' claim to represent operating engineers employed by127NLRB7352Local 1224, United Electrical, Radio and Machine Workers of America, which wasplaced upon the ballot by the Board's Decision and Direction of Election, was permittedshortly thereafter, pursuant to it provision of the Decision, to withdraw its name fromthe ballot.28 N. L. R. B., No. 9.22 LEVITON MANUFACTURING COMPANY, INC. -23the Company,moved that the I.B. E. W.'s petition for investigationand certification be amended so as to allege that the appropriate unitwas one excluding operating engineers, who, in accordance with astipulation previously made by the I. B. E. W. and the Company, hadbeen found by the Bbard, in its original Decision and Direction ofElection, to be a part of the appropriate unit.On October 10, 1940,the Company filed with the Regional Director an "Answer and Ob-jections of RespondenttoMotionof International Brotherhood ofElectricalWorkers to Amend Petition,"wherein it opposed theI.B. E. W. motion.On October 21, 1940, the Board issued and duly served upon theparties an Amendment to Decision and Direction of Election,3whereinthe Board amended its original Decision and Direction of Election bystriking therefrom the Direction of Election and substituting a Direc-tion of Elections excluding the operating engineers from voting for oragainst the I. B. E. W. but permitting them to indicatein a separateelection whether or not they desired to be represented for collectivebargaining purposes by the Engineers. It was -further directed thatthe Regional Director seal all ballots cast by the operating engineerspending further action by the Board to determine whether or not theoperating engineers constituted,and might properly be severed into,'a separate appropriate unit.Pursuant to the Direction of Elections,elections by secret ballot were conducted on October 24, 1940, under thedirection and supervision of the Regional Director.On November 8, 1940, the Board issueda Supplemental Decisionand Certification of Representatives4inwhich itcertified theI.B. E. W. as the exclusive bargaining representative of certain des-ignated classes of employees,including certain named working fore-men of the Company, but specifically excluding, among others, . theoperating engineers.After reciting the above facts the Board statedin the Supplemental Decision : .IWe are unable at this time to decide the issues raised by thepetition filed by the Engineers,, by the motion filed by theI.B. E. W., and by the "Answer and Objection" filed by the Com-pany.For that purpose we, on November 2, 1940, ordered thatthe record be reopened and authorized the Regional Director toissue a notice of further hearing in the matter.We do not think,however, that the Board,especially in view of the existing strikesituation,should withhold the benefits of collective bargainingpending a determination of this issue.We shall, therefore, issuea certification applicable to the employees other than the operat-ing engineers.When the Board has made a final determination8N.LRB741.4 27 N. L R. B 744 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDlas to the operating engineers, it will, if it finds such employeeseither constitute a separate appropriate unit, or, as the Companyhas urged, should be included in one unit with the other employees,issue a supplemental certification embodying that finding.Pursuant to the order of November 2, 1940, above noted, and pur-suant to notice duly served upon the parties, a further hearing washeld on November 8, 1940, in New York City before Howard Myers,the Trial Examiner duly designated by the Board. - The Board, theCompany, the I. B. E. W., and the Engineers were represented bycounsel and participated in the hearing.At the hearing there wereintroduced applications by the Engineers, the I. B. E. W. and theCompany for the withdrawal, respectively, of the Petition for Investi-gation and Certification of Representatives, the "Motion to AmendPetition" and the "Answer and Objection of Respondent to Motion ofInternational Brotherhood of Electrical Workers to Amend Petition."At the same time the above-named parties stipulated and agreed thatthey consented to the granting of the respective applications by theBoard and further that "the Board find and determine that the oper-ating engineers employed by the Company are included in the unitappropriate for collective bargaining and [that it] amend accordinglythe aforesaid Certification.The Board hereby approves the stipula-tion entered into by the above-named parties.We shall, therefore,amend our previous certification by including among those to berepresented by the I. B. E. W. the operating engineers.Upon the entire record in the case, the Board makes the following:SUPPLEMENTALFINDINGS OF FACTWe find, in order to insure to employees of the Company the fullbenefit. of their right to self-organization and to collective bargainingand otherwise to effectuate the policies of the Act, that all production,maintenance, stockroom, shipping-department employees and oper-ators, and operating engineers of the Company at its Brooklyn plant,including Max Novak, Morris Zieger, Michael Hurley, Otto Siepler,Paul Gramegna, Jerry Tourney, T. Marzano, Jas. Black, A. McCaw,J.Oldakowski, A. Cross, Wm. Lindell, E. Silvander, James Smith,and Joseph Lalor,' but,excluding all other supervisory- employees,5 The employees above named are working foremen and,with the exception of JosephLalor, were included in the Board's original finding concerning the appropriate unitTheBoard inadvertently omitted Joseph Lalor from its findingWe found,however, "that allforemen who actually spend half or more of their time performing non-supervisory func-tions should be included in the unit as `won king foremen '"Since our deter unnatnon ofthe actual time spent in non-supervisory functions was based upon a schedule introducedinto evidence at the original hearing listing the Company's supervisory officials,and sinceitappears from that schedule that Joseph Lalor, as well as the other employees abovenamed, spends 50 per cent or more of his working time in non-supervisory functions, weshall include him in the Certification of Repiesentatives LEVITON MANUFACTURING COMPANY, INC.25office, clerical, Sand sales employees,constitute a unit appropriate forthe purpose of collective bargaining. ,Upon the basis of the above Supplemental Findings, of Fact andupon the entire record in the case, the Board makes the following :SUPPLEMENTALCONCLUSION OF LAWAll production,maintenance,stockroom,shipping-department em-ployees and operators,and operating engineers,including Max Novak,Morris Zieger, Michael Hurley, Otto Siepler,Paul Gramegna, JerryTouniey, T. Marzanno, Jas. Black, A. McCaw, J. Oldakowski, A. Cross,Win. Lindell, E. Silvander, James Smith, and Joseph Lalor, but ex-cluding all other supervisory employees,office, clerical,and sales em-ployees,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National LaborRelationsAct,'49 Stat.449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended.IT IS HEREBY CERTIFIED that International Brotherhood of ElectricalWorkers, Local 3, affiliated with the American Federation of Labor,has been designated and selected by a majority of the production,maintenance,stockroom,shipping-department,employees and opera-tors, and operating engineers, including Max Novak, Morris ZiegerI IMichael Hurley, Otto Siepler, Paul Gramegna, Jerry Tourney, T.Marzano, Jas. Black, A. McCaw, J. Oldakowski, A. Cross, Wm. Lin-dell,E. Silvander, James Smith, and Joseph Lalor, employed byLeviton Manufacturing Company, Inc., at' its Brooklyn plant, Brook-lyn, New York,excluding all other supervisory employees,office, cler-ical, and sales employees, as their representative for the purposes ofcollective bargaining, and that pursuant to Section 9 (a) of the Na-tional Labor Relations Act, International Brotherhood of ElectricalWorkers, Local 3, affiliated with the American Federation of Labor,is the exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.